       Case: 1:20-cv-00096-MPM-DAS Doc #: 1 Filed: 05/18/20 1 of 5 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

ADRIAN RUCKER                                                                           PLAINTIFF


VS.                                                                    1:20cv96-MPM-DAS
                                                            CAUSE NO. _____________________


NEW PROCESS STEEL, L.P.
and MARK BRITT                                                                      DEFENDANTS

                                                                      JURY TRIAL DEMANDED


                                           COMPLAINT


         This is an action to recover actual and punitive damages for sexual harassment, sex

discrimination, and retaliation in violation of Title VII of the Civil Rights Act of 1964, and unequal

pay under the Equal Pay Act. Plaintiff also makes state law claims against Mark Britt for malicious

interference with employment and intentional infliction of emotional distress.   The following facts

support the action.

                                                  1.

         Plaintiff ADRIAN RUCKER is an adult resident citizen of Lowndes County, Mississippi.

Plaintiff is a black female.

                                                  2.

         Defendant NEW PROCESS STEEL (“Defendant NPS”) is a Texas limited partnership doing

business in the state of Mississippi. Defendant NPS may be served with process on its registered

agent, Capitol Corporate Services, Inc., 248 East Capitol Street, Suite 840, Jackson, Mississippi

39201.

00345916.WPD
        Case: 1:20-cv-00096-MPM-DAS Doc #: 1 Filed: 05/18/20 2 of 5 PageID #: 2




        Defendant, MARK BRITT (“Defendant Britt”), upon information and belief, is an adult

resident citizen of Lowndes County, Mississippi. Defendant Britt may be served with process at his

place of employment, New Process Steel, 280 Industrial Park Road, Columbus, Mississippi 39701.

                                                    3.

        This Court has federal question jurisdiction under 28 U.S.C. § 1331 and civil rights

jurisdiction under 28 U.S.C. § 1343, to redress claims arising under the Civil Rights Act of 1964,

as amended by the Civil Rights Act of 1991, and the Equal Pay Act. This Court has supplemental

jurisdiction over Plaintiff’s state law claims.

                                                    4.

        Around January 2018, Plaintiff began working for Defendant NPS as a packager on the

second shift through a temporary employment agency. Over the next year, Plaintiff was trained in

various jobs in her department including helper, pallet builder, feed up, and setup. Plaintiff was even

being trained to be an operator, the highest paid job in department.

                                                    5.

        Around September 2018, Plaintiff was moved to third shift, and Defendant Britt, white,

became her direct supervisor. Almost instantly, Defendant Britt began sexually harassing Plaintiff.

On several occasions, Defendant Britt asked Plaintiff to have sex with him, and asked Plaintiff

whether he could perform oral sex on her. Defendant Britt would send Plaintiff text messages asking

her to meet him to have sex. See Text Messages, attached hereto as Exhibit “A.” Plaintiff refused

Defendant Britt’s advances.        After rejecting Defendant Britt’s sexual advances, Defendant Britt

stopped training Plaintiff to be an operator, which was, in fact, a very high-paying job. Plaintiff was

not aware of any other female being allowed to work as an operator.


00345916.WPD                                       -2-
       Case: 1:20-cv-00096-MPM-DAS Doc #: 1 Filed: 05/18/20 3 of 5 PageID #: 3




                                                  6.

        In January 2019, Plaintiff was hired by Defendant NPS as a full-time employee making

$12.00 per hour.       Even though Plaintiff’s job title remained a packager, she worked as a float

working all the other jobs in the department, other than operator, which Defendant Britt had demoted

her from performing.

                                                  7.

        Between January and May 2019, Plaintiff continued to work on third shift under Defendant

Britt. During that time, two (2) co-workers, Rodney Outlaw and Darnell Welch, sexually harassed

her. Both Outlaw and Welch told Plaintiff’s co-workers that Plaintiff was having sex with other co-

workers. Plaintiff reported this sexual harassment to Tammy LNU in human resources (“HR”), and,

to Plaintiff’s knowledge, nothing was done about it because both employees continued to work there.

Because Plaintiff did not believe HR did anything about the reports of sex harassment by her co-

workers, and she did not report the sexual harassment by Defendant Britt to HR, fearing it would

only cause her to lose her job since Defendant Britt would have fired her. Defendant Britt had

already demoted her from training to be operator because she rejected his sexual advances.

                                                  8.

        In May 2019, Plaintiff was moved from third shift to first shift and Defendant Britt was no

longer her direct supervisor. Plaintiff’s pay was increased to $13.00 per hour, but she was still

making far less than she would have made if she had not been demoted from training to be an

operator.




00345916.WPD                                     -3-
       Case: 1:20-cv-00096-MPM-DAS Doc #: 1 Filed: 05/18/20 4 of 5 PageID #: 4




                                                    9.

        On or about August 5, 2019, Plaintiff filed her EEOC Charge alleging, inter alia, sexual

harassment and sex discrimination. See First EEOC Charge, attached hereto as Exhibit “B.” After

Plaintiff filed her EEOC charge, Defendant Britt would come in early before his second shift and

stare at Plaintiff, making her nervous and uncomfortable. Defendant Britt was continuing to sexual

harass her, and was retaliating against her for filing an EEOC Charge alleging sex harassment and

sex discrimination against him. Plaintiff has filed a second EEOC Charge alleging sex harassment,

sex discrimination, and retaliation for filing an EEOC charge. See Second EEOC Charge, attached

hereto as Exhibit “C.”

                                                    10.

        In November 2019, Plaintiff left her employment with Defendant NPS because she believed

she would be terminated.        One of the reasons she left was because of the continued sexual

harassment and retaliation she was suffering from Defendant Britt.

                                                    11.

        Plaintiff has received her right to sue letter for her first EEOC Charge, attached hereto as

Exhibit “D.” Plaintiff is currently suing Defendant NPS for sexual harassment, sex discrimination,

unequal pay because of her gender, and retaliation for filing an EEOC Charge. Plaintiff has received

her right to sue letter for her second EEOC Charge, attached hereto as Exhibit “E.”

                                                    12.

        Plaintiff is suing the individual Defendant Mark Britt for malicious interference with

employment and intentional infliction of emotional distress.




00345916.WPD                                        -4-
       Case: 1:20-cv-00096-MPM-DAS Doc #: 1 Filed: 05/18/20 5 of 5 PageID #: 5




                                                13.

        The actions of Defendants against Plaintiff have been intentional and malicious, such that

liquidated and punitive damages are due.

                                                14.

        Plaintiff has suffered lost income and mental anxiety and stress as a result of Defendant’s

wrongful actions.

                                     REQUEST FOR RELIEF

        Plaintiff requests actual, liquidated, and punitive damages in an amount to be determined by

a jury, reinstatement to the position of operator, as well as reasonable attorneys’ fees, costs, and

expenses.

        RESPECTFULLY SUBMITTED, this the 18th day of May, 2020.

                                              ADRIAN RUCKER, PLAINTIFF

                                       By:    /s/ JIM WAIDE
                                              Jim Waide, MS Bar No. 6857
                                              Ron Woodruff MS Bar No. 100391
                                              waide@waidelaw.com
                                              WAIDE & ASSOCIATES, P.A.
                                              332 North Spring Street
                                              Tupelo, MS 38804-3955
                                              Post Office Box 1357
                                              Tupelo, MS 38802-1357
                                              (662) 842-7324 / Telephone
                                              (662) 842-8056 / Facsimile

                                              ATTORNEY FOR PLAINTIFF




00345916.WPD                                    -5-
